84159: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-29042: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 84159


Short Caption:EDGEWORTH FAMILY TR. VS. DIST. CT. (SIMON)Court:Supreme Court


Related Case(s):77678, 78176, 79821, 83258, 83260, 84367


Lower Court Case(s):Clark Co. - Eighth Judicial District - A738444, A767242Classification:Original Proceeding - Civil - Mandamus


Disqualifications:PickeringCase Status:Writ Issued


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:08/11/2022How Submitted:On Briefs








+
						Party Information
					


RoleParty NameRepresented By


PetitionerAmerican Grating, LLCSteve L. Morris
							(Morris Law Group)
						Rosa Solis-Rainey
							(Morris Law Group)
						


PetitionerEdgeworth Family TrustSteve L. Morris
							(Morris Law Group)
						Rosa Solis-Rainey
							(Morris Law Group)
						


Real Party in InterestDaniel S. SimonJames R. ChristensenPeter S. Christiansen
							(Christiansen Trial Lawyers)
						Kendelee L. Works
							(Christiansen Trial Lawyers)
						


Real Party in InterestThe Law Office of Daniel S. SimonJames R. ChristensenPeter S. Christiansen
							(Christiansen Trial Lawyers)
						Kendelee L. Works
							(Christiansen Trial Lawyers)
						


RespondentThe Eighth Judicial District Court of the State of Nevada, in and for the County of Clark


RespondentTierra Danielle Jones





+
						Due Items
					


Due DateStatusDue ItemDue From


10/11/2022OpenRemittitur


10/17/2022OpenOriginal Writ





Docket Entries


DateTypeDescriptionPending?Document


02/01/2022Filing FeeFiling fee paid. E-Payment $250.00 from Steve L. Morris. (SC)


02/01/2022Petition/WritFiled Petition for Writ of Mandamus To Release Client Funds In Excess of Adjudication Lien Amount and To Release The Complete Client File. (SC)22-03354




02/01/2022OtherJustice Kristina Pickering disqualified from participation in this matter. Disqualification Reason: Law Firms. (SC)


02/01/2022AppendixFiled Appendix to Petition for Writ - Volume 1. (SC)22-03355




02/01/2022AppendixFiled Appendix to Petition for Writ - Volume 2. (SC)22-03356




02/01/2022AppendixFiled Appendix to Petition for Writ - Volume 3. (SC)22-03357




02/01/2022AppendixFiled Appendix to Petition for Writ - Volume 4. (SC)22-03358




02/11/2022Order/ProceduralFiled Order Directing Answer.  Real parties in interest, on behalf of respondents, shall have 28 days from the date of this order to file and serve an answer.  Petitioners shall have 14 days from service of the answer to file and serve any reply.  (SC)22-04607




03/11/2022Petition/WritFiled Real Party in Interest's Answer of Respondents to Writ of Mandamus to Release Client Funds in Excess of Adjudicated Lien Amount and to Release the Complete Client File. (SC)22-07878




03/11/2022AppendixFiled Real Party in Interest's Appendix to Answer of Respondents, Vols. I through III. (SC)22-07898




03/14/2022AppendixFiled Real Party in Interest's Appendix to Answer of Respondents, Vol. II. (SC)22-07981




03/14/2022AppendixFiled Real Party in Interest's Appendix to Answer of Respondents, Vol. III. (SC)22-07985




03/18/2022Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Petitioners' reply to the petition for writ due: April 8, 2022. (SC)22-08696




04/08/2022Petition/WritFiled Petitioner's Reply In Support of Petition for Writ of Mandamus to Release Client Funds in Excess of Adjudicated Lien Amount and to Release the Complete Client File. (SC)22-11189




08/11/2022Order/ProceduralFiled Order Submitting for Decision Without Oral Argument.  (SC)22-25216




09/16/2022Order/DispositionalFiled Order Granting Petition in Part and Denying Petition in Part.  "ORDER the petition with respect to the release of the Edgeworth's funds DENIED and the petition with respect to the production of the client file GRANTED AND DIRECT THE CLERK OF THIS COURT TO ISSUE A WRIT OF mandamus instructing the district court to require Simon to produce the complete client file the Edgeworths."  SNP22-JH/LS/DH  (SC)22-29042




09/16/2022WritIssued Writ with letter. Original and two copies of writ and two copies of order mailed to Steve L. Morris with Morris Law Group for service upon Judge Tierra Danielle Jones and Chief Judge Jerry A. Weise. (SC)22-29056





Combined Case View